922 S.W.2d 549 (1996)
TENNECO OIL COMPANY, Fina Oil and Chemical Company, W.L. Payne, individually and as trustee for Tatsumi U.S.A. Corporation, and Tatsumi U.S.A. Corporation
v.
GALVESTON TERMINALS, INC., successor in interest to Galveston Oil Terminals, Inc.
No. 95-0949.
Supreme Court of Texas.
May 31, 1996.
Joint and agreed motion for judgment to effectuate settlement, filed on May 7, 1996, is granted in part. The applications for writ of error, previously granted on March 7, 1996, are granted without reference to the merits; the judgments of the courts below are set aside without reference to the merits, and the cause is remanded to the trial court for entry of judgment in accordance with the settlement agreement of the parties.
OWEN, J., not sitting.